MoegaN, J.
Plaintiff is the owner of a certain property situated at the corner of St. Louis and Bourbon streets; this property she leased to the defendant, Dufort. The lease expired on the thirty-first of December, 1872. Dufort refused to give up the property. Plaintiff brought an ejectment suit, which was decided in her favor. From the judgment of the district court Dufort took a suspensive appeal. The bond furnished was for one thousand dollars, to respond to such damages as the plaintiff might sustain if the appeal went against the defendant. Alfred Broutin was security on the bond. The judgment of the district court was affirmed.
Four months elapsed between the time when the lease expired and the final decision of the cause. Plaintiff now sues Dufort, and Brontin, the security on the bond, to make them respond to the damages which the illegal detention of the plaintiff’s property by Dufort occasioned her.
*893The rent of the property was one hundred and twenty-five dollars per month. . Eor the four months which Dufort occupied the premises the plaintiff is clearly entitled to a judgment. But the district judge awarded her damages beyond this, upon the ground that the property was returned to her at a season of the year when it was difficult to procure a tenant for the same. He allowed rent in the shape of damages from May until October. But there is no evidence that the plaintiff could have procured a tenant if she had been put in possession of the property on the day that the lease expired. The evidence is that October is a more favorable month for the leasing of property than May, but it is •shown than even in the October following, the date of the delivery, the property was not leased, although offered for rent. Indeed, it is shown that the plaintiff never found a tenant for it, but that she sold it in June, 1874.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be amended so as to reduce the same to five hundred dollars, with legal interest from judicial demand, and that as thus amended the judgment appealed from be affirmed, the costs of the lower court to be borne by the defendants, those of the appeal to be borne by the appellee.
Rehearing refused.